FILED
                            NOT FOR PUBLICATION                             SEP 08 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LEON HAWKINS,                                    No. 13-16440

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00771-LJO-JLT

 v.
                                                 MEMORANDUM*
DAVID CASTILLO,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Leon Hawkins appeals pro se from the district

court’s judgment following a jury verdict in his 42 U.S.C. § 1983 action alleging

an Eighth Amendment excessive force claim. We have jurisdiction under 28



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We affirm.

       We cannot review Hawkins’ contentions challenging his jury trial because

Hawkins has failed to provide the relevant trial transcripts required to review the

alleged errors. See Fed. R. App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924

F.2d 167, 169 (9th Cir. 1991) (per curiam) (dismissing appeal by pro se appellant

for failure to provide relevant trial transcripts).

       The district court did not abuse its discretion by denying Hawkins’ motions

to appoint counsel because Hawkins did not demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirements).

       AFFIRMED.




                                             2                                 13-16440